Exhibit 10.4

 

COLLABORATION AGREEMENT

 

This Agreement is entered into as of June 14, 2005 by and between SEATTLE
GENETICS, INC., a Delaware corporation, having its principal place of business
at 21823 30th Drive S.E., Bothell, Washington 98021 (hereinafter referred to as
“SGI”), and PSMA DEVELOPMENT COMPANY LLC, a Delaware limited liability
corporation, having its principal place of business at 777 Old Saw Mill River
Road, Tarrytown, New York 10591 (hereinafter referred to as “Licensee”).

 

WITNESSETH

 

WHEREAS, SGI Controls (as defined below) intellectual property rights relating
to certain technology useful for linking certain proprietary [***] to other
molecules, such as antibodies, capable of directing such [***] to specific
tissues and/or cells;

 

WHEREAS, Licensee Controls intellectual property rights relating to the
Designated Antigen (as defined below), and is currently conducting research and
development relating to Antibodies (as defined below) that bind to the
Designated Antigen pursuant to a Research Collaboration Agreement dated [***],
as amended (the “Research Collaboration Agreement”); and

 

WHEREAS, Licensee wishes to acquire from SGI, and SGI wishes to grant to
Licensee, an exclusive, worldwide license under SGI patent rights and know-how
related to SGI’s proprietary [***] for use in conjunction with such Antibodies
for the development, commercialization, manufacture, marketing and sale of
Licensed Products (as defined below).

 

NOW, THEREFORE, in consideration of the mutual covenants and obligations set
forth herein, the Parties hereto, intending to be legally bound, agree as
follows:

 

ARTICLE 1

 

DEFINITIONS AND INTERPRETATION

 

1.1 Definitions: For the purposes of this Agreement the following words and
phrases shall have the following meanings:

 

1.1.1 “AAA” has the meaning set forth in Section 19.3.4.

 

1.1.2 “ADC” or “Antibody-Drug Conjugate” means an Antibody [***] and that
contains, uses or is made using SGI Technology.

 

1.1.3 “ADC Access Fee” has the meaning set forth in Section 6.1.1.

 

1.1.4 “Adverse Drug Experience” shall mean any “adverse experience” as defined
or contemplated by 21 C.F.R. § 312.32 or 21 C.F.R. § 314.80.

 

1.1.5 “Affiliate” of a Party means any corporation or other business entity
that, directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with a Party. As used herein, the term
“control” means the direct or indirect ownership of [***] or more of the stock
having the right to vote for directors thereof or the ability to otherwise
control the management thereof. For purposes of clarification, each of

 

[***]     Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Progenics Pharmaceuticals, Inc. (“Progenics”) and Cytogen Corporation
(“Cytogen”) shall be deemed an Affiliate of Licensee so long as their respective
[***].

 

1.1.6 “Agreement” means this agreement, all duly executed amendments and
supplements to this Agreement and all schedules to this Agreement, including the
following:

 

Schedule A - Research Plan.

 

Schedule B - SGI Patents.

 

Schedule C - SGI In-Licenses.

 

1.1.7 “Antibody” or “Antibodies” means any molecule that binds specifically to
an Antigen, including, but not limited to, [***].

 

1.1.8 “Antigen” means any molecule that will induce an [***], including but not
limited to a [***].

 

1.1.9 “[***]” means the SGI Technology licensed to SGI under the BMS Agreement
(as defined in the definition of “SGI In-Licenses”).

 

1.1.10 “Breaching Party” has the meaning set forth in Section 13.3.

 

1.1.11 “Calendar Quarter” means any of the three-month periods beginning January
1, April 1, July 1 and October 1 in any year.

 

1.1.12 “Combination Product” means any Licensed Product that contains, in [***],
and (b) [***].

 

1.1.13 “Commercially Reasonable Efforts” means, with respect to a Party, the
efforts and resources typically used by biotechnology companies similar in size
and scope to such Party to perform the obligation at issue; in each case with
respect to a product or potential product of similar nature at a similar stage
in its development or product life and of similar market potential, in view of
conditions prevailing at the time, and evaluated taking into account all
relevant factors, including without limitation, the mechanism of action,
efficacy, safety, the anticipated regulatory authority approved labeling, the
competitiveness of alternative products that are in the marketplace or under
development, the patent and other proprietary position of the product, the
likelihood of Regulatory Approval, the profitability of the product and other
technical, scientific, legal, medical, marketing and competitive factors.

 

1.1.14 “Confidential Information” has the meaning set forth in Section 8.1.

 

1.1.15 “Control” means, with respect to any information or intellectual property
right, possession by a Party of the ability to grant the right to access or use,
or to grant a license or a sublicense to, such information or intellectual
property right without violating the terms of any agreement or other arrangement
with any Third Party. In the case of an Antigen, such Antigen will be deemed to
be Controlled by Licensee if Licensee Controls [***].

 

[***]     Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-2-



--------------------------------------------------------------------------------

1.1.16 “Cost of Goods” shall mean with respect to Drug Conjugation Materials or
ADCs supplied to Licensee by SGI: (a) for manufacturing activities performed by
Third Parties, SGI’s reasonably documented out-of-pocket costs actually incurred
in such manufacture and supply of Drug Conjugation Materials or ADCs, as well as
SGI’s reasonable internal costs incurred in supporting the Third Party
manufacturing relationship, including without limitation [***]; and (b) for
manufacturing activities performed by SGI or its Affiliates, the consolidated
fully burdened cost of manufacturing such Drug Conjugation Materials or ADCs,
which shall mean costs of the following as such costs are actually incurred by
SGI or its Affiliates: [***], and as determined in accordance with GAAP as
consistently applied by SGI.

 

1.1.17 “Designated Antigen” means the PSMA Antigen having a GenBank Accession
No. [***].

 

1.1.18 “Disclosing Party” has the meaning set forth in Section 8.1.

 

1.1.19 “Drug Conjugation Materials” means the [***] and certain [***], as well
as other compounds that are useful in attaching such compounds to [***]. Drug
Conjugation Materials shall also include SGI Inventions to the foregoing, and
shall also include any additional [***] compound or other compounds that are
useful in attaching compounds to Antibodies and that are included in New
Technologies that the Parties agree to include under this Agreement pursuant to
Section 3.3.

 

1.1.20 “Effective Date” means the date set forth in the first line of this
Agreement.

 

1.1.21 “Events of Force Majeure” has the meaning set forth in Article 15.

 

1.1.22 “Exclusive License” has the meaning set forth in Section 3.1.

 

1.1.23 “Exclusive License Renewal Fee” has the meaning set forth in Section 6.2.

 

1.1.24 “Existing Third Party Royalties” has the meaning set forth in Section
6.4.3.

 

1.1.25 “Extended Research Program Term” has the meaning set forth in Section
2.2.

 

1.1.26 “FD&C Act” means the federal Food, Drug & Cosmetic Act, as amended.

 

1.1.27 “FDA” means the United States Food and Drug Administration and its
subdivisions, and any successor agency thereto.

 

1.1.28 “Field” means the [***].

 

1.1.29 “First Commercial Sale” means, in each country of the Territory, the
first commercial sale of a Licensed Product by Licensee, its Affiliates or
Sublicensees to a Third Party following, if required by law, Regulatory Approval
and, when Regulatory Approval is not

 

[***]     Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-3-



--------------------------------------------------------------------------------

required by law, the first commercial sale in that country, in each case for use
or consumption of such Licensed Product in such country by the general public.

 

1.1.30 “Former Designated Antigen” has the meaning set forth in Section 3.6.

 

1.1.31 “FTE” means a full time equivalent person year, based upon a total of
[***].

 

1.1.32 “GAAP” means generally accepted accounting principles in the United
States.

 

1.1.33 “Generic Version” means, with respect to a Licensed Product in a [***]
and (ii) a [***].

 

1.1.34 “Good Clinical Practices” means the standards, practices and procedures
set forth in the guidelines entitled “Guidance for Industry E6 Good Clinical
Practice: Consolidated Guidance,” including related regulatory requirements
imposed by the FDA, any successor agency and, as applicable, the equivalent
thereof in jurisdictions outside the United States.

 

1.1.35 “Good Laboratory Practices” means the then-current good laboratory
practice standards promulgated or endorsed by the FDA as defined in 21 C.F.R.
Part 58, and comparable regulatory standards in jurisdictions outside the United
States.

 

1.1.36 “Good Manufacturing Practices” means the then-current good manufacturing
practices required by the FDA and set forth in the U.S. Federal Food, Drug, and
Cosmetic Act, as amended, and the regulations promulgated thereunder, for the
manufacturing and testing of pharmaceutical materials, and any other laws or
regulations applicable to the manufacturing and testing of pharmaceutical
materials in jurisdictions outside the United States.

 

1.1.37 “IND” means (a) an Investigational New Drug Application filed with the
FDA or its equivalent in any country outside the United States where a
regulatory filing is required or obtained to conduct a clinical trial; or (b)
with respect to any country where a regulatory filing is not required or
obtained to conduct a clinical trial, the first enrollment of a patient in the
first trial involving the first use of a Licensed Product in humans.

 

1.1.38 “Indemnitee” has the meaning set forth in Section 14.3.1.

 

1.1.39 “Indemnitor” has the meaning set forth in Section 14.3.1.

 

1.1.40 “Initial Research Program Term” has the meaning set forth in Section 2.2.

 

1.1.41 “Initiation” means, with respect to a human clinical trial, the dosing of
the first patient with a Licensed Product pursuant to the clinical protocol for
the specified clinical trial.

 

[***]     Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-4-



--------------------------------------------------------------------------------

1.1.42 “Inventions” means any patentable or non-patentable inventions,
discoveries or other know-how discovered, created or developed and Controlled by
either Party that arise out of activities conducted under this Agreement or the
Research Collaboration Agreement; provided that Inventions shall not include any
[***].

 

1.1.43 “Joint Inventions” has the meaning set forth in Section 9.1.2(c).

 

1.1.44 “Joint Patents” has the meaning set forth in Section 9.2.2.

 

1.1.45 “Licensed Product” means any and all products containing an ADC comprised
of an Antibody that binds to the Designated Antigen.

 

1.1.46 “Licensee” has the meaning set forth in the first paragraph of this
Agreement. Each reference to “Licensee” shall, where appropriate, be deemed to
include applicable “Sublicensees”.

 

1.1.47 “Licensee ADC Know-How” means all technical information, processes,
formulae, data, inventions, methods, chemical compounds, biological or physical
materials, know-how and trade secrets Controlled by Licensee, in each case that
are not in the public domain, that are developed by Licensee using SGI
Technology, and that relate to or are useful in identifying, developing, making,
using or selling [***].

 

1.1.48 “Licensee ADC Patents” means all patent applications and patents that are
Controlled by Licensee that claim inventions made using SGI Technology, which
inventions are for identifying, developing, making, using or selling [***].

 

1.1.49 “Licensee Know-How” means all technical information, processes, formulae,
data, inventions, methods, chemical compounds, biological or physical materials,
know-how and trade secrets Controlled by Licensee, in each case that are not in
the public domain, that relate to or are useful in (a) [***] or (b) [***].

 

1.1.50 “Licensee Indemnified Parties” has the meaning set forth in Section 14.2.

 

1.1.51 “Licensee Invention Patents” has the meaning set forth in Section 9.3.3.

 

1.1.52 “Licensee Inventions” has the meaning set forth in Section 9.1.2(a).

 

1.1.53 “Licensee Patents” means all patent applications and patents that are
Controlled by Licensee that claim (a) [***], or (b) [***].

 

1.1.54 “Losses” has the meaning set forth in Section 14.1.

 

1.1.55 “Net Sales” means, as to each calendar quarter, the gross invoiced sales
prices charged for all Licensed Products sold by or for Licensee, its Affiliates
and Sublicensees to independent Third Parties during such quarter, [***] with
respect to sales of Licensed Products:

 

  (a) [***];

 

[***]     Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-5-



--------------------------------------------------------------------------------

  (b) [***];

 

  (c) [***]; and

 

  (d) [***].

 

All of the foregoing [***] shall be determined in accordance with GAAP. In the
event that Licensee, its Affiliates or Sublicensees make any adjustments to such
[***] have been reported pursuant to this Agreement, the adjustments shall be
reported and reconciled in the next report and payment of any royalties due.

 

In the event a Licensed Product is sold as part of a [***] during the applicable
royalty reporting period, by the [***] in each case during the applicable
royalty reporting period or, if sales of the Licensed Product [***] did not
occur in such period or country, then in the most recent royalty reporting
period in which [***] Licensed Product occurred in such country or if no such
sales have occurred in such country, the [***] during the applicable royalty
period. In the event that such [***].

 

1.1.56 “New Technologies” means any [***] (i) that are [***] Controlled by SGI,
or (ii) that are first developed by SGI after the Effective Date and that are
[***], including but not limited to the chemical compositions and the methods
useful for [***].

 

1.1.57 “Notice of Dispute” has the meaning set forth in Section 19.3.1.

 

1.1.58 “Parties” means Licensee and SGI, and “Party” means either of them.

 

1.1.59 “Person” means a natural person, a partnership, a corporation, an
association, a joint stock company, a limited liability company, a trust, a
joint venture or an unincorporated organization.

 

1.1.60 “Personnel Fees” has the meaning set forth in Section 6.1.2.

 

1.1.61 “Phase I Clinical Trial” means a human clinical trial, the principal
purpose of which is a preliminary determination of safety in healthy individuals
or patients.

 

1.1.62 “Phase II Clinical Trial” means a controlled dose clinical trial
prospectively designed to evaluate the efficacy and safety of a candidate drug
in the targeted patient population and to define the optimal dosing regimen.

 

1.1.63 “Phase III Clinical Trial” means a controlled, and usually multi-center,
clinical trial, involving patients with the disease or condition of interest to
obtain sufficient efficacy and safety data to support Regulatory Approval of a
candidate drug.

 

1.1.64 “Publication” has the meaning set forth in Section 8.5.

 

1.1.65 “Receiving Party” has the meaning set forth in Section 8.1.

 

[***]     Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-6-



--------------------------------------------------------------------------------

1.1.66 “Regulatory Approval” means final regulatory approval (including, where
applicable, pricing approval in the event that actual sales do not take place
before such approval) required to market a Licensed Product for a disease or
condition in accordance with the applicable laws and regulations of a given
country. In the United States, its territories and possessions, Regulatory
Approval means approval of a New Drug Application (“NDA”), Biologics License
Application (“BLA”) or an equivalent by the FDA.

 

1.1.67 “[***]” has the meaning set forth in Section 3.6.

 

1.1.68 “Replacement Antigen Fee” has the meaning set forth in Section 3.6.

 

1.1.69 “Reports” has the meaning set forth in Section 7.1.1.

 

1.1.70 “Research Fees” has the meaning set forth in Section 6.1.2.

 

1.1.71 “Research Fees Report” has the meaning set forth in Section 6.1.2.

 

1.1.72 “Research Plan” means the plan for the Research Program agreed upon by
the Parties and attached hereto as Schedule A.

 

1.1.73 “Research Program” means the research program conducted pursuant to
Article 2.

 

1.1.74 “Research Program Term” means the term of the Research Program set forth
in Section 2.2.

 

1.1.75 “Royalty Term” means, on a Licensed Product-by-Licensed Product and
country-by-country basis, the later to occur of: (a) the tenth anniversary of
the date of First Commercial Sale of the Licensed Product in such country; or
(b) the expiration of the last to expire Valid Patent Claim that would be
infringed by the sale of the Licensed Product in such country, if not for the
licenses granted hereunder.

 

1.1.76 “Serious Adverse Drug Experience” shall mean any Adverse Drug Experience
that is fatal or life-threatening, is permanently disabling, requires in-patient
hospitalization or prolongation of existing hospitalization, results in a
persistent or significant disability or incapacity, or is a congenital anomaly,
or overdose, or other event which would constitute a “serious” adverse
experience pursuant to the terms of 21 C.F.R. § 312.32 or 21 C.F.R. §314.80.

 

1.1.77 “SGI Indemnified Parties” has the meaning set forth in Section 14.1.

 

1.1.78 “SGI In-Licenses” means the following agreements between SGI and the
indicated Third Parties: (a) [***].

 

1.1.79 “SGI Inventions” has the meaning set forth in Section 9.1.2(b).

 

1.1.80 “SGI Know-How” means all technical information, processes, formulae,
data, inventions, methods, chemical compounds, biological or physical materials,
know-how and

 

[***]     Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-7-



--------------------------------------------------------------------------------

trade secrets Controlled by SGI, in each case that are not in the public domain,
that relate to or are useful in the discovery, research, development,
manufacture or use of Drug Conjugation Materials or ADCs for purposes of the
offer and sale of Licensed Products in the Field, including but not limited to
the chemical compositions and the methods useful for attaching the Drug
Conjugation Materials to Antibodies. SGI Know-How shall exclude any [***].

 

1.1.81 “SGI Patents” means:

 

(a) any patents and patent applications listed in Schedule B to this Agreement
(each, an “Existing SGI Patent”), which shall be amended from time to time to
add any other patents and patent applications which shall be included as SGI
Patents;

 

(b) any patents and patent applications covering SGI Know-How or SGI Inventions
and, solely to the extent the parties so agree pursuant to [***], and Schedule B
to this Agreement shall be amended from time to time to add patents or patent
applications that arise from any of the foregoing;

 

(c) any future patents issued from any patent applications referred to above and
any future patents issued from any continuation, continuation-in-part (to the
extent Controlled by SGI), divisional or provisional of any of the foregoing
patent applications or any patent applications from which the foregoing patents
issued; and

 

(d) any reissues, reexaminations, confirmations, renewals, registrations,
substitutions, extensions, or counterparts of any of the foregoing.

 

1.1.82 “SGI Technology” means the SGI Patents, the Drug Conjugation Materials,
the SGI Know-How, SGI’s rights in the Joint Inventions and the SGI Inventions.
For purposes of clarification, SGI Technology shall include, without limitation,
the technology comprising [***] in each case as set forth on Schedule B, or as
may otherwise be identified as an SGI In-License pursuant to Section 1.1.78.

 

1.1.83 “Sublicensees” means any person or entity that is granted a sublicense
under the SGI Technology by Licensee or its Affiliates in accordance with the
terms of this Agreement.

 

1.1.84 “Supply Fees” has the meaning set forth in Section 5.3.

 

1.1.85 “Term” has the meaning set forth in Article 13.

 

1.1.86 “Territory” means all countries in the world.

 

1.1.87 “Third Party” means any person or entity other than Licensee, SGI and
their respective Affiliates.

 

1.1.88 “Third Party Claim” has the meaning set forth in Section 14.1.

 

1.1.89 “Valid Patent Claim” means a claim (a) of any issued and unexpired SGI
Patent (as applicable) which has not been revoked or held unenforceable or
invalid by a decision

 

[***]     Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-8-



--------------------------------------------------------------------------------

of a court or governmental agency of competent jurisdiction from which no appeal
can be taken, or with respect to which an appeal is not taken within the time
allowed for appeal, and which has not been disclaimed, denied or admitted to be
invalid or unenforceable through reissue, disclaimer or otherwise, or (b) of any
patent application contained in the SGI Patents (as applicable) which shall not
have been pending on or after the [***] of the date of issuance of a first
patent office communication during examination of the first application related
thereto (in the relevant country), and shall not have been earlier cancelled,
withdrawn or abandoned, and, on a country-by-country basis, which is enforceable
on the operative date of inquiry by virtue of applicable law in such country.

 

1.2 Certain Rules of Interpretation in this Agreement and the Schedules.

 

1.2.1 Unless otherwise specified, all references to monetary amounts are to
United States of America currency (U.S. Dollars);

 

1.2.2 The preamble to this Agreement and the descriptive headings of Articles
and Sections are inserted solely for convenience of reference and are not
intended as complete or accurate descriptions of the content of this Agreement
or of such Articles or Sections;

 

1.2.3 The use of words in the singular or plural, or with a particular gender,
shall not limit the scope or exclude the application of any provision of this
Agreement to such person or persons or circumstances as the context otherwise
permits;

 

1.2.4 The words “include” and “including” have the inclusive meaning frequently
identified with the phrases “without limitation” and “but not limited to”;

 

1.2.5 Unless otherwise specified, time periods within or following which any
payment is to be made or act is to be done shall be calculated by excluding the
day on which the period commences and including the day on which the period ends
and by extending the period to the next business day following if the last day
of the period is not a business day in the jurisdiction of the Party to make
such payment or do such act; and

 

1.2.6 Whenever any payment is to be made or action to be taken under this
Agreement is required to be made or taken on a day other than a business day,
such payment shall be made or action taken on the next business day following
such day to make such payment or do such act.

 

ARTICLE 2

 

RESEARCH PROGRAM

 

2.1 Objective and Conduct of the Research Program. Licensee intends to conduct a
Research Program, with SGI’s support, to evaluate ADCs for commercial
development under this Agreement. Licensee acknowledges that, in addition to the
licenses to the SGI Patents granted hereunder, the SGI Know-How transferred to
Licensee under this Agreement contains valuable information that is critical to
Licensee’s development of ADCs hereunder. SGI’s research activities hereunder
which are designated by Licensee to be used in support of regulatory filings
will be performed in a good scientific manner, consistent with Good

 

[***]     Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-9-



--------------------------------------------------------------------------------

Laboratory Practices. SGI shall deliver to Licensee a report summarizing the
results of such research activities within [***] of the end of any calendar
quarter in which such research activities were conducted.

 

2.2 Term of the Research Program. The initial term of the Research Program shall
be for a period of [***] after the Effective Date (the “Initial Research Program
Term”), [***]; provided, however, that, upon notice and payment to SGI of [***],
Licensee may renew (prior to the end of Initial Research Program Term) the
Research Program for an [***] (the “Extended Research Program Term”, and
together with the Initial Research Program Term, the “Research Program Term”).

 

2.3 SGI Preparation of ADCs. SGI will prepare, in accordance with the procedures
set forth in the Research Plan, such research quantities of ADCs as may be
reasonably requested by Licensee using Antibodies supplied by Licensee to SGI
and Drug Conjugation Materials manufactured by SGI, or by or on behalf of
Licensee, and shall deliver the resulting ADCs to Licensee in accordance with
the reasonable timelines requested by Licensee (or as otherwise set forth in the
Research Plan). SGI will also provide Licensee, in accordance with Article 4 and
the Research Plan, with [***]. All such Drug Conjugation Materials provided by
SGI to Licensee hereunder will be deemed Confidential Information of SGI
pursuant to Article 8.

 

2.4 Payment. Licensee shall pay SGI the amounts set forth in Section 6.1.2 for
any research efforts or other assistance provided by SGI pursuant to Section
2.3.

 

2.5 Disclaimer. EXCEPT AS MAY BE OTHERWISE PROVIDED IN ARTICLE 12, NEITHER PARTY
MAKES ANY REPRESENTATION OR GRANTS ANY WARRANTIES, EXPRESS OR IMPLIED, EITHER IN
FACT OR BY OPERATION OF LAW, BY STATUTE OR OTHERWISE, REGARDING THE DRUG
CONJUGATION MATERIALS, ANTIBODIES, ANTIGENS, ADCs OR LICENSED PRODUCTS,
INCLUDING ANY WARRANTY OF QUALITY, MERCHANTABILITY, NON-INFRINGEMENT OR FITNESS
FOR A PARTICULAR USE OR PURPOSE.

 

ARTICLE 3

 

EXCLUSIVE LICENSE

 

3.1 Exclusive License Grant. Upon payment of the ADC Access Fee set forth in
Section 6.1.1, subject to the terms and conditions of this Agreement, SGI shall
be automatically deemed to grant to Licensee a worldwide, exclusive (even as to
SGI), royalty-bearing license under the SGI Technology, with the right to
sublicense as permitted in Section 3.2, to discover, research, develop, make,
have made, import, have imported and use, Licensed Products in the Field and
Drug Conjugation Materials for the offer and sale of Licensed Products in the
Field in the Territory (the “Exclusive License”). The Exclusive License shall
continue for the Royalty Term, unless earlier terminated pursuant to Article 13,
subject to payment of applicable milestones, royalties and the Exclusive License
Renewal Fees set forth in Section 6.2.

 

[***]     Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-10-



--------------------------------------------------------------------------------

3.2 Rights to Sublicense.

 

3.2.1 Licensee shall have the right to grant sublicenses of the rights granted
to Licensee pursuant to this Agreement to any Affiliate or any Third Party,
subject to the restrictions contained in this Section 3.2 and the requirements
of Section 3.4. Licensee shall not have the right to sublicense the SGI
Technology outside the scope of the license granted in Section 3.1, including to
develop further Drug Conjugation Materials on a stand alone basis or to create
ADCs that include or are based upon any Antibodies that do not bind to the
Designated Antigen or Replacement Antigen, if any.

 

3.2.2 Licensee agrees that it shall have responsibility to make payments to SGI
for the achievement of any milestones set forth in Section 6.5 by its
Sublicensee(s), and to pay royalties on Net Sales of any Licensed Products by
any such Sublicensee(s) pursuant to Section 6.3 (subject to reduction in
accordance with Section 6.4). In addition, Licensee shall be responsible for the
compliance by its Sublicensee(s) with all terms of this Agreement applicable to
Licensee (including all terms of this Agreement identified as applicable to such
Sublicensee(s)). Licensee shall also require any such Sublicensee(s) to agree in
writing to keep books and records and permit SGI to review the information
concerning such books and records in accordance with Section 7.2.

 

3.2.3 Licensee shall notify SGI of each sublicense granted to Affiliates or
Third Parties and shall provide SGI with the name and address of each
Sublicensee and a description of the rights granted and the territory covered by
each Sublicensee.

 

3.3 [***]. The Exclusive License shall extend to [***] as follows: SGI shall
promptly notify Licensee of any [***] to which it obtains rights (with the right
to grant sublicenses thereunder) during the Term by providing to Licensee a
[***], including all [***] under which Licensee would be able to access such
[***]. If Licensee is interested in practicing such [***], the Parties shall
discuss in good faith modifications to this Agreement to reflect the terms
governing Licensee’s access to any [***] pursuant to this Agreement, which shall
include without limitation Licensee’s agreement to [***]; provided, however,
that in no event shall the costs to Licensee associated with Licensee’s use of
such [***] exceed the amount of any [***].

 

3.4 Compliance with the SGI In-Licenses.

 

3.4.1 Licensee, its Affiliates and Sublicensees shall comply with all
obligations, covenants and conditions of the SGI In-Licenses listed in Schedule
C (unless such obligations, conditions or covenants have been redacted by SGI in
the version of SGI In-License delivered to Licensee), and any amendments thereto
following written disclosure thereof to Licensee, to the extent (i) expressly
applicable to sublicensees under such SGI In-Licenses, and (ii) technology
included within such SGI In-License is being utilized in the Research Program or
is incorporated into a Licensed Product. Licensee shall be entitled to all
rights expressly provided sublicensees under the terms of the SGI In-Licenses,
including but not limited to the rights provided under [***]. The Parties agree
that BMS is a Third Party beneficiary to this Agreement to the extent SGI
Technology includes BMS Technology. SGI shall use best efforts to include in
each SGI In-License executed after the Effective Date a provision requiring the
licensor of such rights to treat Licensee as a direct licensee under the terms
of such SGI In-License in the event that such SGI In-License is terminated;
provided that Licensee is then in compliance with the terms of such SGI
In-License.

 

[***]     Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-11-



--------------------------------------------------------------------------------

3.4.2 SGI shall perform all obligations required to be performed by it under
each SGI In-License in accordance with the terms and conditions of each such SGI
In-License, and SGI will use its Commercially Reasonable Efforts to maintain
each SGI In-License in full force and effect. SGI will not [***]. In the event
that SGI receives notice of a material breach of any SGI In-License, SGI shall
immediately inform Licensee of receipt of such notice.

 

3.4.3 SGI will not [***] any [***] to an [***] that [***].

 

3.5 Limited License to SGI. Subject to the provisions of this Agreement,
Licensee hereby grants to SGI, during the Research Program Term, a
non-exclusive, royalty-free, non-sublicenseable (except to the extent that the
Research Plan provides for the use of a Third Party subcontractor by SGI)
license under the Licensee Patents and Licensee Know-How in the Territory, for
the sole purpose of enabling SGI to perform its obligations under Article 2 and
the Research Plan.

 

3.6 [***]. At any time during the [***], Licensee shall have the right to [***]
subject to and in accordance with the procedures described below and upon
payment of [***]. Once the Designated Antigen [***], such Designated Antigen
shall be considered the “Former Designated Antigen” and (a) [***] and (b) [***]
provided, however, that the terms of this Section 3.6 shall not be deemed to
grant to SGI any rights in the Licensee Patents, Licensee Know-How, Licensee
Inventions, Licensee Invention Patents, or Joint Inventions, beyond the [***].
For the avoidance of doubt, the grant of this license is not [***]. Thereafter,
the [***] shall be considered the Designated Antigen for purposes of this
Agreement (except, for the limited purpose of the license provided in [***]) to
the extent the Designated Antigen is considered the Former Designated Antigen
and this Agreement shall be appropriately amended or modified to establish the
[***] as the Designated Antigen. The [***], will have no effect on the
intellectual property ownership rights of the parties relating to such
Designated Antigen as such rights existed on the date of the replacement. In
addition, upon designation of the [***].

 

3.7 Availability of [***]. To determine if an Antigen is available to become the
[***], Licensee shall provide SGI with a [***], including to the extent
available, the [***], which Licensee desires to [***] for purposes of this
Agreement. Within [***], SGI shall notify Licensee in writing whether the
Exclusive License is available with respect to such Antigen. If the Exclusive
License is available for such Antigen, such Antigen shall [***]. The Parties
hereby acknowledge and agree that an Antigen [***] (a) [***] or (b) [***].

 

ARTICLE 4

 

TECHNOLOGY DISCLOSURE

 

As soon as reasonably practicable following the Effective Date, and from time to
time during the Term upon the reasonable request of Licensee, SGI shall deliver
to Licensee, in such form as may reasonably be requested by Licensee from time
to time, the SGI Know-How as is necessary or reasonably useful to enable
Licensee to manufacture or have manufactured and use the Drug Conjugation
Materials and the ADCs as provided in this Agreement, including, without
limitation, available written or electronic information relating to the [***].
During the Term, upon Licensee’s reasonable request, SGI will provide Licensee,
or such Affiliate of Licensee as

 

[***]     Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-12-



--------------------------------------------------------------------------------

may be designated by Licensee, with assistance and training regarding the
manufacture and/or use of Drug Conjugation Materials and ADCs; provided that if
in-person assistance is required, such assistance shall take place upon at least
[***] prior written notice to SGI at SGI’s facilities, unless otherwise mutually
agreed upon. Licensee shall pay to SGI for such assistance an amount equal to
the Personnel Fees in accordance with Section 6.1.2 for SGI employees providing
such assistance.

 

ARTICLE 5

 

DEVELOPMENT AND COMMERCIALIZATION; MANUFACTURING

 

5.1 Diligence. Licensee shall use Commercially Reasonable Efforts to develop,
commercialize and market Licensed Products. Notwithstanding the foregoing,
Licensee shall have [***].

 

5.2 Funding and Progress Reports. Except as set forth herein, as between SGI and
Licensee, Licensee shall be solely responsible for funding all costs of the
development and commercialization of Licensed Products. Beginning on [***], and
annually thereafter within [***] following the [***], Licensee shall provide SGI
with a written report summarizing Licensee’s significant activities related to
research and development of Licensed Products and status of clinical trials and
applications for Regulatory Approval necessary for marketing Licensed Products.
Such reports shall be deemed Licensee’s Confidential Information for the
purposes of Article 8.

 

5.3 Manufacturing.

 

5.3.1 Except as otherwise set forth in this Agreement, Licensee shall be
responsible for all manufacturing and supply of Licensed Products. Licensee
shall pay SGI for all Drug Conjugation Materials and/or ADCs supplied by SGI to
Licensee under Section 2.3 at the [***] (the “Supply Fees”).

 

5.3.2 SGI shall, upon request by Licensee (i) [***], and (ii) provide Licensee,
or Third Parties manufacturing Drug Conjugation Materials on behalf of Licensee,
such assistance related to the manufacture of Drug Conjugation Materials as may
reasonably be requested by Licensee pursuant to the terms of Article 4 and the
Research Plan. Notwithstanding the foregoing, SGI shall [***].

 

5.3.3 SGI shall, upon reasonable request by Licensee, [***].

 

[***]     Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-13-



--------------------------------------------------------------------------------

ARTICLE 6

 

FEES, ROYALTIES AND PAYMENTS

 

6.1 Research Fees. Licensee shall pay to SGI the following amounts in
consideration of the Research Program:

 

6.1.1 Within ten (10) days of the Effective Date, Licensee shall pay to SGI the
sum of Two Million U.S. Dollars ($2,000,000) by wire transfer of immediately
available funds (the “ADC Access Fee”).

 

6.1.2 Licensee shall pay SGI at a rate of [***] per FTE for the performance by
such FTEs as requested by Licensee pursuant to Sections 2.4, 5.3.2 and 5.3.3 and
Articles 2, 4 and 11 of this Agreement (the “Personnel Fees”). Commencing upon
the [***] of the Effective Date and upon every [***] thereafter, the Personnel
Fees will increase by [***] per FTE per year. The Personnel Fees and the Supply
Fees are collectively referred to herein as the “Research Fees”. For purposes of
clarification, costs for labor that are appropriately includable within the
calculation of Personnel Fees shall not be included in the calculation of Supply
Fees. Within [***] days after the end of each [***], SGI shall submit a report
to Licensee supporting the calculation of the Research Fees due for such [***]
(a “Research Fees Report”). Licensee shall pay all Research Fees to SGI within
[***] of receipt of each Research Fees Report.

 

6.1.3 SGI shall be obligated to maintain all books and records relating to
Research Fees billed to Licensee during the Term. Licensee shall have the right
to engage an independent certified public accounting firm of internationally
recognized standing, selected by Licensee and reasonably acceptable to SGI, to
audit the books and records of SGI related to the Research Fees to verify the
accuracy of the Research Fees Reports upon at least [***] prior notice and
[***]. Such accountants may audit the books and records relating to the Research
Fees Reports for any year [***] of such request. The accounting firm shall
disclose to Licensee only whether such Research Fees Reports were correct or
not, and the specific details concerning any discrepancies. No other information
obtained by such accountants shall be shared with Licensee. If such accounting
firm concludes that there was an overpayment of the Research Fees during any
time period that is subject to the audit, SGI shall refund such overpayment
within [***] of the date Licensee delivers to SGI such accounting firm’s written
report so correctly concluding. The fees charged by such accounting firm shall
be paid by [***]; provided, however, if the audit discloses that the Research
Fees charged for the audited period are more than [***] of the Research Fees
actually due for such period, then [***] shall pay the reasonable fees and
expenses charged by such accounting firm. If such accounting firm concludes that
the Research Fees paid were less than what was owed during such period, Licensee
shall pay the amount of any underpayment within [***] of the date Licensee
receives such accounting firm’s written report so concluding.

 

6.2 License Maintenance Fees. Licensee shall be [***] to SGI in the sum of [***]
by wire transfer of immediately available funds (the “Exclusive License Renewal
Fee”) on [***]. Notwithstanding the foregoing, the Exclusive License Renewal Fee
[***].

 

6.3 Royalties Payable by Licensee. In consideration for the Exclusive License
granted to Licensee herein, during the Royalty Term, and subject to Section 6.4,
Licensee shall pay to SGI royalties on Net Sales of Licensed Products. Such
royalties shall be paid at the following rates, determined on a Licensed
Product-by-Licensed Product basis as set forth below:

 

6.3.1 [***] of the first [***] in aggregate [***] of the [***] in [***];

 

6.3.2 [***] of the portion of aggregate [***] of the [***] between [***]; and

 

[***]     Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-14-



--------------------------------------------------------------------------------

6.3.3 [***] of the portion of aggregate [***] of the [***] in excess of [***].

 

In establishing the royalty structure of this Section 6.3, the Parties
recognize, and Licensee acknowledges, the substantial value of the various
actions and investments undertaken by SGI prior to the Effective Date. Such
value is significant and in addition to the value of SGI’s grant to Licensee of
the Exclusive License pursuant to Section 3.1, as it enables the rapid and
effective development and commercialization of the Licensed Products in the
Territory. Therefore, the Parties agree that the royalty payments calculated as
a percentage of [***] (plus the license fee, milestone payments and other
payment provided for elsewhere herein) provide fair compensation to SGI for
these additional benefits.

 

6.4 Royalty Reductions. During the Royalty Term, the royalties otherwise payable
under Section 6.3 shall be [***]:

 

6.4.1 With respect to any country in which royalties are payable in accordance
with Section 6.3 above, during any period in which there is [***], the royalty
rate otherwise in effect under Section 6.3 shall be [***] in such country during
such period.

 

6.4.2 With respect to any country in which royalties are payable in accordance
with Section 6.3 above, during any period in which [***], the royalties
otherwise payable in accordance with Section 6.3 shall be [***] in such country
during such period.

 

6.4.3 Licensee shall be solely responsible for paying all royalties owed to
Third Parties by either Licensee or by SGI under SGI In-Licenses on account of
sales of Licensed Products, including royalties owed due to use of the SGI
Technology; [***]. SGI represents and warrants that all Third Party royalties
owed pursuant to the SGI In-Licenses existing as of the Effective Date are
described in Schedule B (“Existing Third Party Royalties”).

 

6.4.4 If the sum of (a) the royalties payable by Licensee, its Affiliates or
Sublicensees to SGI under [***] (taking into account Sections 6.4.1 and 6.4.2)
and (b) the Existing Third Party Royalties payable by Licensee, its Affiliates
or Sublicensees pursuant to Section 6.4.3 [***], then the royalties otherwise
due and payable by Licensee under Section 6.3 shall be [***] of any royalties
due by Licensee with respect to [***] of a [***] in such year that [***] of such
Net Sales; provided, however, that in no event shall the royalty payments due
and payable to SGI pursuant to Section 6.3 with respect to a Licensed Product in
any calendar year be [***] of the amount that would otherwise be owed to SGI
under [***].

 

6.5 Milestone Payments. As additional consideration for the licenses, rights and
privileges granted to it hereunder, Licensee shall pay to SGI the following
milestone payments within [***] of the first occurrence of each event set forth
below with respect to the first [***], whether such events are achieved by
Licensee, its Affiliates or Sublicensees, as follows:

 

6.5.1 Upon [***];

 

6.5.2 Upon [***];

 

6.5.3 Upon [***];

 

[***]     Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-15-



--------------------------------------------------------------------------------

6.5.4 Upon [***];

 

6.5.5 Upon [***];

 

6.5.6 Upon [***]; and

 

6.5.7 Upon [***].

 

If any of the milestone events set forth in Sections 6.5.1 through 6.5.6 above
is achieved before a preceding milestone, then such payment shall be deemed to
become due within [***] of the achievement of the subsequent milestone. [***].

 

6.6 Payment Terms. Royalties shown to have accrued by each Report provided for
under Article 7 of this Agreement shall be due on the date such Report is due
pursuant to Section 7.1.3.

 

6.7 Payment Method. All payments by Licensee to SGI under this Agreement shall
be paid in U.S. dollars, and all such payments shall be made by bank wire
transfer in immediately available funds to the bank account designated by SGI in
writing.

 

6.8 Exchange Control. If at any time legal restrictions prevent the prompt
remittance of part or all royalties with respect to any country in the Territory
where Licensed Product is sold, payment shall be made through such lawful means
or method as the Parties reasonably shall determine.

 

6.9 Withholding Taxes. Licensee shall be entitled to deduct the amount of any
withholding taxes payable or required to be withheld by Licensee, its Affiliates
or Sublicensees, to the extent Licensee, its Affiliates or Sublicensees pay such
withheld amounts to the appropriate governmental authority on behalf of SGI.
Licensee shall use Commercially Reasonable Efforts to minimize any such taxes,
levies or charges required to be withheld on behalf of SGI by Licensee, its
Affiliates or Sublicensees. Licensee promptly shall deliver to SGI proof of
payment of all such taxes, levies and other charges, together with copies of all
communications from or with such governmental authority with respect thereto,
and shall cooperate with SGI in seeking any related tax credits that may be
available to SGI with respect thereto.

 

ARTICLE 7

 

ROYALTY REPORTS AND ACCOUNTING

 

7.1 Reports, Exchange Rates.

 

7.1.1 During the Royalty Term, Licensee shall furnish to SGI, within [***] of
the end of each [***], a written report showing, on a consolidated basis in
reasonably specific detail and on a country-by-country basis, with respect to
such [***], (a) the gross sales of Licensed Products sold by Licensee, its
Affiliates and its Sublicensees in the Territory during such [***] and the
calculation of Net Sales from such gross sales; (b) the royalties payable in
U.S. dollars, if any, which shall have accrued hereunder based upon such Net
Sales of Licensed

 

[***]     Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-16-



--------------------------------------------------------------------------------

Products; (c) the withholding taxes, if any, required by law to be deducted in
respect of such royalties; (d) the dates of the First Commercial Sale of each
Licensed Product in each country in the Territory, if it has occurred during
such [***]; and (e) the exchange rates (as determined pursuant to Section 7.1.4
herein) used in determining the royalty amount expressed in U.S. dollars
(collectively, “Reports”).

 

7.1.2 Licensee shall include in each permitted sublicense granted by it pursuant
to this Agreement a provision requiring its Affiliates and Sublicensees to make
Reports to Licensee sufficiently in advance of Licensee’s reporting deadline
under Section 7.1.1 so as to enable Licensee to meet such deadlines and to keep
and maintain records of sales made pursuant to each sublicense as if such sales
were by Licensee for the purpose of Section 7.1.1.

 

7.1.3 Licensee shall keep complete and accurate records in sufficient detail to
properly reflect all gross sales and Net Sales and to enable the royalties
payable hereunder to be determined.

 

7.1.4 With respect to Net Sales invoiced in U.S. dollars, the Net Sales and the
amounts due to SGI hereunder shall be expressed in U.S. dollars. With respect to
Net Sales invoiced or expenses incurred in a currency other than U.S. dollars,
the Net Sales or expenses shall be expressed in the domestic currency of the
entity making the sale, together with the U.S. dollar equivalent, calculated
using the [***].

 

7.2 Audits.

 

7.2.1 Upon the written request of SGI and with at least [***] prior written
notice, but not more than [***] in any [***], Licensee shall permit an
independent certified public accounting firm of internationally recognized
standing, selected by SGI and reasonably acceptable to Licensee, at SGI’s
expense, to have access during normal business hours to such of the records of
Licensee as required to be maintained under this Agreement to verify the
accuracy of the Reports due hereunder. Such accountants may audit records
relating to Reports made for any year [***]. The accounting firm shall disclose
to SGI only whether the Reports were correct or not, and the specific details
concerning any discrepancies. No other information obtained by such accountants
shall be shared with SGI. The accounting firm shall provide a copy of its report
to Licensee at the same time that such report is provided to SGI.

 

7.2.2 If such accounting firm concludes that any royalties were owed but not
paid to SGI, Licensee shall pay the additional royalties within [***] after the
date of such determination. The fees charged by such accounting firm shall be
paid by [***]; provided, however, if the audit discloses that the royalties
payable by Licensee for the audited period are more than [***] of the royalties
actually paid for such period, then [***] shall pay the reasonable fees and
expenses charged by such accounting firm. If such accounting firm concludes that
the royalties paid were more than what was owed during such period, SGI shall
refund the overpayments within [***] of the date SGI receives such accounting
firm’s written report so concluding.

 

7.3 Confidential Financial Information. SGI shall treat all financial
information subject to review under this Article 7 or under any sublicense
agreement as Confidential

 

[***]     Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-17-



--------------------------------------------------------------------------------

Information of Licensee as set forth in Article 8, and shall cause its
accounting firm to retain all such financial information in confidence under
terms substantially similar to those set forth in Article 8.

 

ARTICLE 8

 

CONFIDENTIALITY

 

8.1 Non-Disclosure Obligations. Except as otherwise provided in this Article 8,
during the Term and for a period of [***] thereafter, each Party shall maintain
in confidence, and use only for purposes as expressly authorized and
contemplated by, or in the exercise of its rights and performance of its
obligations under, this Agreement, all Confidential Information, of the other
Party. “Confidential Information” means all confidential or proprietary
information or data, whether provided in written, oral, graphic, video, computer
or other form, provided by one Party (the “Disclosing Party”) to the other Party
(the “Receiving Party”) pursuant to this Agreement or generated pursuant to this
Agreement or the Research Collaboration Agreement, including but not limited to,
information relating to the Disclosing Party’s existing or proposed research,
development efforts, patent applications, business or products and any other
materials that have not been made available by the Disclosing Party to the
general public. Confidential Information of SGI shall include SGI Know-How, Drug
Conjugation Materials and SGI’s interest in any Inventions and New Technologies.
Confidential Information of Licensee shall include Licensee Know-How, Licensee
ADC Know-How and Licensee’s interests in all Inventions. Each Party shall use at
least the same standard of care as it uses to protect its own Confidential
Information to ensure that its and its Affiliates’ employees, agents,
consultants and clinical investigators only make use of the other Party’s
Confidential Information for purposes as expressly authorized and contemplated
by this Agreement and do not disclose or make any unauthorized use of such
Confidential Information.

 

8.2 Permitted Disclosures. Notwithstanding the foregoing, but subject to the
last sentence of this Section 8.2, information, documents and materials will not
be considered as “Confidential Information” and the provisions of Section 8.1
shall not apply to information, documents or materials that the Receiving Party
can conclusively establish:

 

8.2.1 have become published or otherwise entered the public domain other than by
breach of this Agreement by the Receiving Party or its Affiliates;

 

8.2.2 have become known to the Receiving Party by disclosure from a Third Party,
provided such Confidential Information was not obtained by such Third Party
directly or indirectly from the Disclosing Party on a confidential basis;

 

8.2.3 prior to disclosure under the Agreement, was already in the possession of
the Receiving Party, its Affiliates or Sublicensees, provided such Confidential
Information was not obtained directly or indirectly from the Disclosing Party;

 

8.2.4 are required to be disclosed by the Receiving Party to comply with any
applicable law, regulation or court order, provided that the Receiving Party
shall provide prior

 

[***]     Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-18-



--------------------------------------------------------------------------------

notice of such disclosure to the Disclosing Party and take reasonable and lawful
actions to avoid or minimize the degree of disclosure; and

 

8.2.5 is independently developed by or for the Receiving Party or its Affiliates
without reference to or reliance upon the Confidential Information.

 

8.3 Terms of the Agreement. Except as otherwise provided in this Article 8,
Licensee and SGI shall not disclose any terms or conditions of this Agreement to
any Third Party without the prior consent of the other Party, except as required
by applicable laws, regulations or a court order or to comply with rules of a
securities exchange, in which case the disclosing Party shall provide notice to
the other Party and take reasonable and lawful actions to avoid or minimize the
degree of such disclosures.

 

8.4 Press Releases and Other Disclosures to Third Parties. Except as otherwise
provided in this Article 8, neither SGI nor Licensee will, without the prior
written consent of the other which consent will not be unreasonably withheld,
conditioned or delayed, issue any press release or make any other public
announcement or furnish any statement to any person or entity (other than either
Parties’ respective Affiliates) concerning the existence of this Agreement, its
terms and the transactions contemplated hereby, except for (i) an initial press
release mutually agreed upon by the Parties, (ii) disclosures made in compliance
with Sections 8.2, 8.3 and 8.5, (iii) disclosures made to attorneys,
consultants, accountants and other service providers retained by SGI or
Licensee; provided, that such service providers are under obligations of
confidentiality at least as restrictive as those contained herein.
Notwithstanding anything contained in this Article 8 to the contrary, Licensee
and its Affiliates shall be entitled to disclose the terms of this Agreement and
information and results arising hereunder (including clinical trial results) to
governmental agencies, including but not limited to the Securities and Exchange
Commission and the FDA, if in the reasonable opinion of their respective counsel
such disclosure is necessary to comply with law; provided, however, that such
disclosure shall be sent to SGI for review no later than [***] prior to sending
to such governmental agencies and Licensee and its Affiliates shall redact those
portions of such disclosure as reasonably requested by SGI in accordance with
applicable laws or regulations in order to protect SGI’s Confidential
Information to the extent that such redaction would not, in the good faith
belief of Licensee or its Affiliates, as applicable, result in violation of
applicable law.

 

8.5 Publications Regarding Results of the Research Program. Neither Party may
publish, present or announce results of the Research Program either orally or in
writing (a “Publication”) without complying with the provisions of this Section
8.5. The other Party shall have [***] from receipt of a proposed Publication to
provide comments and/or proposed changes to the publishing Party. The publishing
Party shall reasonably take into account the comments and/or proposed changes
made by the other Party on any Publication and shall agree to designate
employees or others acting on behalf of the other Party as co-authors on any
Publication describing results to which such persons have contributed in
accordance with standards applicable to authorship of scientific publications.
If the other Party reasonably determines that the Publication would entail the
public disclosure of such Party’s Confidential Information and/or of a
patentable invention upon which a patent application should be filed prior to
any such disclosure, submission of the concerned Publication to Third Parties
shall be delayed for [***] any such Confidential Information of the other Party
(if the other Party has requested deletion

 

[***]     Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-19-



--------------------------------------------------------------------------------

thereof from the proposed Publication), and/or the drafting and filing of a
patent application covering such invention, provided such additional period
shall not exceed [***] from the date the publishing Party first provided the
proposed Publication to the other Party; provided, however, that such [***]
period shall be extended for an additional reasonable period of time if the
non-publishing Party is diligently pursuing appropriate means to protect its
intellectual property.

 

ARTICLE 9

 

INVENTIONS AND PATENTS

 

9.1 Ownership of Inventions.

 

9.1.1 Disclosure of Inventions. Each Party shall promptly disclose to the other
Party Inventions made by such Party during the Term.

 

9.1.2 Ownership of Inventions. All right, title and interest in all Inventions
shall be owned as follows:

 

(a) Licensee shall own and have the sole right in accordance with Section 9.2.2
to file patent applications on all Inventions that (i) are made solely by one or
more employees, agents or consultants of [***] or (ii) are made solely by [***]
(“Licensee Inventions”). To the extent that any Licensee Inventions shall have
been made solely by [***]. For the avoidance of doubt, Licensee shall [***],
including without limitation patents or patent applications claiming
compositions of matter or methods of use of Licensed Products.

 

(b) SGI shall own and shall have the sole right in accordance with Section 9.2.2
to file patent applications on all Inventions that (i) are made solely by one or
more employees, agents or consultants of [***] or (ii) are made solely by [***]
(“SGI Inventions”). To the extent that any SGI Inventions shall have been made
solely by [***].

 

(c) Except as set forth in Sections 9.1.2 (a) and 9.1.2 (b), Licensee and SGI
shall jointly own all other Inventions (“Joint Inventions”).

 

(d) Inventorship, for the purposes of this Agreement, shall be determined in
accordance with U.S. patent law.

 

9.2 Patent Prosecution and Maintenance.

 

9.2.1 SGI shall be responsible for and shall control the preparation, filing,
prosecution, grant and maintenance of all SGI Patents. SGI shall, at its sole
expense, prepare, file, prosecute and maintain such SGI Patents in good faith
consistent with its customary patent policy and its reasonable business
judgment, and shall consider in good faith the interests of Licensee in so
doing. SGI shall promptly provide Licensee a copy of all material, publicly
available filings related to the SGI Patents to the extent such SGI Patents are
related to a Licensed Product.

 

9.2.2 Each Party shall be responsible for and shall control the preparation,
filing, prosecution, grant and maintenance, of any patents and patent
applications claiming

 

[***]     Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-20-



--------------------------------------------------------------------------------

Inventions owned [***] by it in accordance with [***] and shall, [***] in good
faith consistent with [***]. Patents and patent applications claiming Inventions
owned [***] shall be controlled, prepared, filed, prosecuted and maintained by
[***]. The Party responsible for filing and controlling patent prosecution and
maintenance for Inventions shall provide to the other Party copies of any
response, document or communication with patent authorities that could
materially affect the scope of any patent or patent application covering
Inventions or detrimentally effect the rights of the Parties in such inventions
in any way, at least [***] prior to the planned submission or communication.
Such other Party shall have the opportunity to comment on the response or
document within such [***] period, which comments shall be reasonably considered
by the Party primarily responsible for the prosecution.

 

9.2.3 If either Party decides not to continue prosecuting patent applications or
not to maintain a patent claiming an Invention assigned to such Party pursuant
to Section 9.1 in whole or in part, then such Party shall promptly so notify the
other Party (which notice shall be at least [***] before any relevant deadline
for such patent application or patent). Thereafter, the other Party shall have
the right to prosecute or maintain such patent application or patent, at such
Party’s sole expense. The Party responsible for filing and controlling patent
prosecution and maintenance for Inventions shall provide to the other Party
copies of any response, document or communication with patent authorities that
could materially affect the scope of any patent or patent application covering
Inventions or detrimentally effect the rights of the Parties in such Inventions
in any way, at least [***] prior to the planned submission or communication.
Such other Party shall have the opportunity to comment on the response or
document within such [***] period, which comments shall be reasonably considered
by the Party primarily responsible for the prosecution.

 

9.2.4 The Parties shall at all times fully cooperate in order to reasonably
implement the foregoing provisions, such cooperation may include the execution
of necessary legal documents, coordinating prosecution to avoid issues during
prosecution including enablement, estoppel and double patenting, and the
provision of the assistance of its relevant personnel. Further, notwithstanding
anything to the contrary herein, neither Party shall disclose in any patent
application, patent or publication of such party the Confidential Information of
the other Party without prior written consent.

 

9.3 Enforcement of SGI Patents.

 

9.3.1 SGI shall have the first right, [***], but not the obligation, to
determine the appropriate course of action to enforce the [***] or otherwise
abate the infringement thereof, to take (or refrain from taking) appropriate
action to enforce the [***], to control any litigation or other enforcement
action and to enter into, or permit, the settlement of any such litigation or
other enforcement action with respect to the [***]; provided, that SGI shall not
settle any such action in a manner that would materially negatively affect the
rights or obligations of Licensee hereunder without Licensee’s prior consent,
which consent shall not be unreasonably withheld. SGI shall in good faith
consider the interests of Licensee in conducting the foregoing activities. All
monies recovered upon the final judgment or settlement of any such suit to
enforce any [***] with respect to the manufacture, use or sale by Third Parties
of products competitive with Licensed Products or technologies competitive with
technologies related to the manufacture or use of Drug Conjugation Materials or
ADCs shall be [***]. In the event Third Parties have

 

[***]     Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-21-



--------------------------------------------------------------------------------

rights in the SGI Patents under other license agreements between SGI and such
Third Parties, such recoveries shall be [***]. Licensee shall reasonably
cooperate with SGI in any such action at SGI’s expense, to enforce the SGI
Patents, including being joined as a party to such action if necessary.

 

9.3.2 If [***] fails to take any action to enforce the [***] or control any
litigation with respect to the [***] with respect to the manufacture, use or
sale by Third Parties of products competitive with Licensed Products or
technologies competitive with technologies related to the manufacture or use of
Drug Conjugation Materials or ADCs within a period of ninety (90) days after the
Parties receive reasonable notice of the infringement of the [***], then [***].
In such case, all monies recovered upon the final judgment or settlement of any
such suit to enforce any [***] shall be retained by [***]. In the event Third
Parties have rights in the SGI Patents under other license agreements between
SGI and such Third Parties, such recoveries shall be [***]. In such a case, SGI
shall reasonably cooperate with Licensee, [***], in its efforts to enforce the
[***], including being joined as a party to such action if necessary. In no
event may Licensee assert an argument or settle a suit in a manner which would
render a claim in the [***] invalid or unenforceable without SGI’s prior written
consent.

 

9.3.3 [***] shall have the right, at its sole expense, to determine the
appropriate course of action to enforce patents claiming [***], or otherwise to
abate the infringement thereof, to take (or refrain from taking) appropriate
action to enforce the [***], to control any litigation or other enforcement
action and to enter into, or permit, the settlement of any such litigation or
other enforcement action with respect to the [***]. All monies recovered upon
the final judgment or settlement of any such suit to enforce any [***]. SGI
shall reasonably cooperate with Licensee, at Licensee’s expense, in any action
to enforce the [***].

 

9.3.4 In the event either Party becomes aware of an infringement by a Third
Party of a Joint Patent, it shall promptly notify the other Party and the
Parties shall determine a mutually agreeable course of action; provided,
however, that if such infringement relates to a [***], or otherwise to abate the
infringement thereof, to take (or refrain from taking) appropriate action to
enforce the Joint Patents, to control any litigation or other enforcement action
and to enter into or permit the settlement of any such litigation or enforcement
action with respect to such Joint Patent; provided, however, that in no event
shall any Party make an argument or settle a dispute which would render a claim
in a Joint Patent to be invalid or unenforceable or that would materially
negatively affect the rights of the other Party with respect to such Joint
Patent without the other Party’s prior written consent. All monies recovered
upon the final judgment or settlement of any such suit to enforce any Joint
Patent shall be [***].

 

9.4 Prior Patent Rights. Notwithstanding anything to the contrary in this
Agreement, with respect to any SGI Patents that are subject to the SGI
In-Licenses, the rights and obligations of the Parties under Section 9.2 and 9.3
shall be subject to SGI’s licensors’ rights to participate in and control
prosecution, maintenance and enforcement of such SGI Patents, and to receive a
share of damages recovered in such action, in accordance with the terms and
conditions of the applicable SGI In-License.

 

[***]     Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-22-



--------------------------------------------------------------------------------

ARTICLE 10

 

INFRINGEMENT ACTIONS BROUGHT BY THIRD PARTIES

 

If Licensee, SGI or any of their respective Affiliates or Sublicensees, is sued
by a Third Party for infringement of a Third Party’s patent because of the
research, development, manufacture, use or sale of Licensed Products, the Party
that has been sued shall promptly notify the other Party in writing within ten
(10) days of its receipt of written notice of such suit. The notice shall set
forth the material facts to the extent available to the relevant Party,
including the nature of the claims made and the patents with respect to which
infringement is claimed. Licensee shall have the first right, but not the
obligation, to defend against such suit at its sole cost and expense, with
counsel chosen by Licensee; provided, that if such suit relates primarily to the
[***] specifically, then [***] shall have the first right, but not the
obligation, to defend against such suit at its sole cost and expense. Each Party
agrees to be joined as a party if necessary to defend the action or proceeding
and shall provide all reasonable cooperation, including any necessary use of its
name, required to defend against such suit. The Party controlling the defense of
such suit shall have sole control of any such suit and all negotiations for its
settlement or compromise, provided that such Party shall not settle or
compromise any such suit or enter into any consent order for the settlement or
compromise thereof without the prior written consent of the other Party, such
consent not to be unreasonably withheld, delayed or conditioned. If, prior to
the expiration of [***] from such claim being brought, or such sooner period as
may be necessary to appropriately respond to said claim, the responsible Party
has not elected to defend such action or proceeding, or if the responsible Party
shall notify the other Party at any time prior thereto of its intention not to
defend such action or proceeding, then, and in those events only, the other
Party shall have the right, but not be obligated, to defend and control any
action or proceeding. Each Party agrees to be joined as a party if necessary to
defend the action or proceeding and shall provide all reasonable cooperation,
including any necessary use of its name, required to defend against such suit.

 

ARTICLE 11

 

REGULATORY ASSISTANCE

 

All Regulatory Approvals with respect to Licensed Products in the Field in the
Territory shall be in the name of Licensee or its Sublicensee. Licensee shall
have exclusive control and authority over, and responsibility for, the
regulatory strategies relating to the development and commercialization of all
Licensed Products in the Field in the Territory, including, without limitation:
(a) the preparation of all documents submitted to Regulatory Authorities and the
filing of all submissions relating to Regulatory Approval of Licensed Products
in the Field in the Territory (including each IND); and (b) all regulatory
actions, communications and meetings with any governmental authority with
respect to any Licensed Product in the Field in the Territory. Upon the request
of Licensee, SGI shall use Commercially Reasonable Efforts to provide to
Licensee on a timely basis such information as may be required or useful for the
foregoing regulatory activities, and otherwise provide reasonable assistance to
Licensee in complying with all regulatory obligations, including certifications
and product approvals. Licensee shall be responsible for interfacing,
corresponding and meeting with all Regulatory Authorities with respect to any
Licensed Product in the Field in the Territory. Except as required

 

[***]     Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-23-



--------------------------------------------------------------------------------

by applicable law or in response to a request of Licensee, SGI shall not
communicate directly with the FDA or any other governmental authority relating
to any Licensed Product without the prior written consent of Licensee. In
furtherance thereof, SGI shall refer all FDA communications relating to any
Licensed Product to Licensee. SGI shall cooperate with Licensee to provide all
reasonable assistance and take all actions reasonably requested by Licensee that
are necessary to comply with any law in the Territory applicable to any Licensed
Product in the Field. SGI hereby [***] required to support the filing of all
submissions relating to Regulatory Approval of a Licensed Product in the Field
in the Territory, solely for purposes of allowing Licensee to obtain and
maintain submissions relating to Regulatory Approvals for Licensed Products in
the Field in the Territory. In furtherance of the foregoing, SGI shall, promptly
upon request of Licensee, deliver a letter to the FDA, in form and substance
reasonably acceptable to Licensee, authorizing Licensee to reference the drug
master files of SGI. SGI will inform Licensee of all changes to drug master
files that will or might be reasonably likely to affect the regulatory filings
of Licensee. Licensee shall reimburse SGI for any out of pocket costs incurred
by SGI in providing any such information plus an amount equal to SGI’s then
current Personnel Fee for SGI’s personnel engaged in such activities, as set
forth in Section 6.1.2.

 

ARTICLE 12

 

REPRESENTATIONS AND WARRANTIES

 

12.1 Representations and Warranties.

 

12.1.1 This Agreement has been duly executed and delivered by each Party and
constitutes the valid and binding obligation of each Party, enforceable against
such Party in accordance with its terms, except as enforceability may be limited
by bankruptcy, fraudulent conveyance, insolvency, reorganization, moratorium or
other laws relating to or affecting creditors’ rights generally and by general
equitable principals. The execution, delivery and performance of this Agreement
has been duly authorized by all necessary action on the part of each Party.

 

12.1.2 The execution, delivery and performance of the Agreement by each Party
does not conflict with any agreement, instrument or understanding, oral or
written, to which it is a party or by which it is bound, nor violate any law or
regulation of any court, governmental body or administrative or other agency
having jurisdiction over it.

 

12.1.3 SGI represents and warrants that it has the right to grant the licenses
and sublicenses granted herein and that as of the Effective Date it has [***] in
connection with activities to be conducted hereunder. Licensee represents and
warrants that it has the right to grant the licenses granted to SGI herein and
that as of the Effective Date it has [***].

 

12.1.4 Licensee and SGI shall comply in all material respects with all
applicable laws, rules and regulations in the development and commercialization
of Licensed Products and each shall cause its Affiliates and Sublicensees to do
the same.

 

[***]     Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-24-



--------------------------------------------------------------------------------

12.2 Additional SGI Representations, Warranties and Covenants. SGI represents,
warrants and covenants to Licensee that:

 

12.2.1 all Third Party royalties owed pursuant to the existing SGI In-Licenses
are listed in Schedule B.

 

12.2.2 all patents and patent applications included within the SGI Patents
listed on Schedule B are existing and, [***], in whole or in part;

 

12.2.3 all inventors of any inventions included within the SGI Patents listed on
Schedule B have [***] and (ii) to [***];

 

12.2.4 each of the SGI In-Licenses are in [***] of each of the parties thereto
and are in the form previously furnished to Licensee;

 

12.2.5 SGI (i) has the right to grant the licenses granted herein; (ii) Controls
the patents and patent applications listed on Schedule B and (iii) that as of
the Effective Date it has [***];

 

12.2.6 the [***];

 

12.2.7 the [***];

 

12.2.8 neither [***];

 

12.2.9 there are no claims, judgments or settlements against SGI pending or,
[***];

 

12.2.10 it has obtained the [***]; and

 

12.2.11 [***].

 

12.3 Performance by Affiliates. The Parties recognize that each may perform some
or all of its obligations under this Agreement through Affiliates, provided,
however, that each Party shall remain responsible and be a guarantor of the
performance by its Affiliates and shall cause its Affiliates to comply with the
provisions of this Agreement in connection with such performance.

 

[***]     Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-25-



--------------------------------------------------------------------------------

ARTICLE 13

 

TERM AND TERMINATION

 

13.1 Term. Unless earlier terminated pursuant to this Article 13, the term of
this Agreement (the “Term”) shall commence on the Effective Date and shall
remain in full force and effect until the expiration of the last to expire
Royalty Term.

 

13.2 Termination by Licensee. Licensee shall have the right to terminate this
Agreement in its entirety by providing not less than [***] prior written notice
to SGI of such termination.

 

13.3 Termination for Cause. Either Party may terminate this Agreement for
material breach by the other Party (the “Breaching Party”) of any material
provision of the Agreement, if the Breaching Party has not cured such breach
within [***] after notice thereof. In addition, all rights and obligations under
an SGI In-License sublicensed under this Agreement shall terminate upon [***]
prior written notice by SGI if Licensee performs any action that would
constitute a breach of any material provision of such SGI In-License Agreement
[***] and fails to cure such breach within such sixty (60) day period; provided,
however, such cure period may be extended by mutual written consent of the
Parties. All rights and obligations under the [***].

 

13.4 Termination Upon Insolvency. Either Party may terminate this Agreement if,
at any time, (a) the other Party shall file in any court or agency pursuant to
any statute or regulation of any state, country or jurisdiction, a petition in
bankruptcy or insolvency or for reorganization or for an arrangement or for the
appointment of a receiver or trustee of that Party or of its assets, (b) such
other Party shall be served with an involuntary petition against it, filed in
any insolvency proceeding, and such petition shall not be dismissed within [***]
after the filing thereof, (c) such other Party shall propose or be a party to
any dissolution or liquidation, or (d) such other Party shall make an assignment
for the benefit of its creditors.

 

13.5 Effect of Expiration and Termination.

 

13.5.1 Except where explicitly provided within this Agreement, termination of
this Agreement for any reason, or expiration of this Agreement, will not affect
any: (a) obligations, including payment of any royalties or other sums which
have accrued as of the date of termination or expiration, and (b) rights and
obligations which, from the context thereof, are intended to survive termination
or expiration of this Agreement, including provisions of Articles 1, 8, 9, 10,
13, 14, 18 and 19, Sections 6.1.2, 7.2 and 7.3 and any payment obligations
pursuant to Section 6 incurred prior to termination.

 

13.5.2 Subject to Section 13.5.3, all licenses granted by SGI to Licensee
hereunder, including the Exclusive License, and all sublicenses granted by
Licensee hereunder, will immediately terminate upon termination of this
Agreement pursuant to Sections 13.2, 13.3 (if SGI is terminating party) or 13.4
(if SGI is terminating party).

 

13.5.3 Upon termination of this Agreement for any reason, any Sublicensee
hereunder who has not breached its sublicense in any material respect shall be
entitled to receive a license directly from SGI granting rights substantially
the same in all material respects as those

 

[***]     Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-26-



--------------------------------------------------------------------------------

granted in such sublicense and containing obligations as a licensee identical to
those set forth in this Agreement; provided, however, that (a) each such
Sublicensee shall expressly agree in writing to be bound by the terms and
conditions of such direct license, and (b) the obligations of SGI under any such
direct license shall be no greater than the obligations of SGI hereunder.

 

13.5.4 Upon the expiration of the Royalty Term, SGI shall grant, and shall by
this provision be deemed to have granted, to Licensee a royalty-free, perpetual,
worldwide, nonexclusive license to use the SGI Technology to make, have made,
import, have imported and use Drug Conjugation Materials and Licensed Products,
for the offer for sale and sale of Licensed Products, with no further obligation
to SGI.

 

13.5.5 Upon any termination of the Exclusive License, except by Licensee in
accordance with [***], Licensee shall be automatically deemed to grant to [***].

 

13.6 [***]. Notwithstanding the foregoing, such election shall not preclude the
exercise by Licensee of any other remedies available to it under the terms of
this Agreement, in law or in equity.

 

ARTICLE 14

 

INDEMNITY

 

14.1 Licensee. Licensee shall defend SGI and its Affiliates at Licensee’s cost
and expense, and will indemnify and hold SGI and its Affiliates and their
respective directors, officers, employees and agents (the “SGI Indemnified
Parties”) harmless from and against any and all losses, costs, damages, fees or
expenses (including reasonable attorney’s fees and expenses) (“Losses”) incurred
in connection with or arising out of any Third Party claim (a “Third Party
Claim”) relating to (i) any material breach by Licensee of this Agreement, (ii)
any gross negligence or willful misconduct of Licensee in the exercise of any of
its rights or the performance of any of its obligations under this Agreement, or
(iii) any liability or other claims arising from the manufacture, handling,
packaging, storage, sale or other disposition of any Licensed Product by
Licensee or any of its Affiliates or Sublicensees; provided, however, that the
obligations set forth in this Section 14.1 shall not apply to the extent that
such Losses were incurred in connection with, or have arisen out of, any act or
omission of gross negligence or willful misconduct on the part of SGI for which
SGI would otherwise be required to indemnify the Licensee Indemnified Parties
pursuant to Section 14.2.

 

14.2 SGI. SGI shall defend Licensee and its Affiliates at SGI’s cost and
expense, and will indemnify and hold Licensee and its Affiliates and their
respective directors, officers, employees and agents (the “Licensee Indemnified
Parties”) harmless from and against any and all Losses incurred in connection
with or arising out of any Third Party Claim relating to (i) any material breach
by SGI of this Agreement, (ii) any gross negligence or willful misconduct of SGI
in the exercise of any of its rights or the performance of any of its
obligations under this Agreement, (iii) any product liability, clinical trial
liability or other claims arising from the manufacture, handling, packaging,
storage, sale or other disposition of any Drug Conjugation Materials or ADCs by
SGI or its Affiliates, or (iv) an SGI In-License Agreement for which SGI would
be entitled to indemnification thereunder; provided, however, that the
obligations set forth

 

[***]     Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-27-



--------------------------------------------------------------------------------

in this Section 14.2 shall not apply to the extent that such Losses were
incurred in connection with, or have arisen out of, any act or omission of gross
negligence or willful misconduct on the part of Licensee for which Licensee
would otherwise be required to indemnify the SGI Indemnified Parties pursuant to
Section 14.1.

 

14.3 Indemnification Procedures.

 

14.3.1 In the case of a Third Party Claim made by any Person who is not a Party
to this Agreement (or an Affiliate thereof) as to which a Party (the
“Indemnitor”) may be obligated to provide indemnification pursuant to this
Agreement, such Party seeking indemnification hereunder (“Indemnitee”) will
notify the Indemnitor in writing of the Third Party Claim (and specifying in
reasonable detail the factual basis for the Third Party Claim and to the extent
known, the amount of the Third Party Claim) reasonably promptly after becoming
aware of such Third Party Claim; provided, however, that failure to give such
notification will not affect the indemnification provided for hereunder except
to the extent the Indemnitor shall have been actually prejudiced as a result of
such failure.

 

14.3.2 If a Third Party Claim is made against an Indemnitee and the Indemnitor
acknowledges in writing its obligation to indemnify the Indemnitee therefor, the
Indemnitor will be entitled, within one hundred twenty (120) days after receipt
of written notice from the Indemnitee of the commencement or assertion of any
such Third Party Claim, to assume the defense thereof (at the expense of the
Indemnitor) with counsel selected by the Indemnitor and reasonably satisfactory
to the Indemnitee, for so long as the Indemnitor is conducting a good faith and
diligent defense. Should the Indemnitor so elect to assume the defense of a
Third Party Claim, the Indemnitor will not be liable to the Indemnitee for any
legal or other expenses subsequently incurred by the Indemnitee in connection
with the defense thereof; provided, that if under applicable standards of
professional conduct a conflict of interest exists between the Indemnitor and
the Indemnitee in respect of such claim, such Indemnitee shall have the right to
employ separate counsel (which shall be reasonably satisfactory to the
Indemnitor) to represent such Indemnitee with respect to the matters as to which
a conflict of interest exists and in that event the reasonable fees and expenses
of such separate counsel shall be paid by such Indemnitor; provided, further,
that the Indemnitor shall only be responsible for the reasonable fees and
expenses of one separate counsel for such Indemnitee. If the Indemnitor assumes
the defense of any Third Party Claim, the Indemnitee shall have the right to
participate in the defense thereof and to employ counsel, at its own expense,
separate from the counsel employed by the Indemnitor. If the Indemnitor assumes
the defense of any Third Party Claim, the Indemnitor will promptly supply to the
Indemnitee copies of all correspondence and documents relating to or in
connection with such Third Party Claim and keep the Indemnitee informed of
developments relating to or in connection with such Third Party Claim, as may be
reasonably requested by the Indemnitee (including, without limitation, providing
to the Indemnitee on reasonable request updates and summaries as to the status
thereof). If the Indemnitor chooses to defend a Third Party Claim, all
Indemnitees shall reasonably cooperate with the Indemnitor in the defense
thereof (such cooperation to be at the expense, including reasonable legal fees
and expenses, of the Indemnitor). If the Indemnitor does not elect to assume
control of the defense of any Third Party Claim within the one hundred twenty
(120) day period set forth above, or if such good faith and diligent defense is
not being or ceases to be conducted by the Indemnitor, the Indemnitee shall have
the right, at the expense of the Indemnitor, after three (3) Business Days

 

[***]     Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-28-



--------------------------------------------------------------------------------

notice to the Indemnitor of its intent to do so, to undertake the defense of the
Third Party Claim for the account of the Indemnitor (with counsel selected by
the Indemnitee), and to compromise or settle such Third Party Claim, exercising
reasonable business judgment and with the written consent of the non-electing
Indemnitor, which consent shall not be unreasonably withheld.

 

14.3.3 If the Indemnitor acknowledges in writing its obligation to indemnify the
Indemnitee for a Third Party Claim, the Indemnitee will agree to any settlement,
compromise or discharge of such Third Party Claim that the Indemnitor may
recommend that by its terms obligates the Indemnitor to pay the full amount of
Losses (whether through settlement or otherwise) in connection with such Third
Party Claim and unconditionally and irrevocably releases the Indemnitee
completely from all liability in connection with such Third Party Claim;
provided, however, that, without the Indemnitee’s prior written consent, the
Indemnitor shall not consent to any settlement, compromise or discharge
(including the consent to entry of any judgment), and the Indemnitee may refuse
in good faith to agree to any such settlement, compromise or discharge, that
provides for injunctive or other nonmonetary relief affecting the Indemnitee or
that otherwise negatively effects the Indemnitee. If the Indemnitor acknowledges
in writing its obligation to indemnify the Indemnitee for a Third Party Claim,
the Indemnitee shall not (unless required by law) admit any liability with
respect to, or settle, compromise or discharge, such Third Party Claim without
the Indemnitor’s prior written consent (which consent shall not be unreasonably
withheld).

 

14.4 Insurance Proceeds. Any indemnification hereunder shall be made [***];
provided, however, that if, following the payment to the Indemnitee of any
amount under this Article 14, such Indemnitee [***].

 

ARTICLE 15

 

FORCE MAJEURE

 

No Party (or any of its Affiliates) shall be held liable or responsible to the
other Party (or any of its Affiliates), or be deemed to have defaulted under or
breached the Agreement, for failure or delay by such Party in fulfilling or
performing any term of the Agreement when such failure or delay is caused by or
results from causes beyond the reasonable control of the affected Party (or any
of its Affiliates), including fire, floods, embargoes, war, acts of war (whether
war be declared or not), insurrections, riots, civil commotions, acts of God or
acts, earthquakes, or omissions or delays in acting by any governmental
authority (collectively, “Events of Force Majeure”); provided, however, that the
affected Party shall exert all reasonable efforts to eliminate, cure or overcome
any such Event of Force Majeure and to resume performance of its covenants
promptly. Notwithstanding the foregoing, to the extent that an Event of Force
Majeure continues for a period in excess of [***], the affected Party shall
promptly notify in writing the other Party of such Event of Force Majeure and
within [***] of the other Party’s receipt of such notice, the Parties shall
negotiate in good faith either (a) a resolution of the Event of Force Majeure,
if possible, (b) an extension by mutual agreement of the time period to resolve,
eliminate, cure or overcome such Event of Force Majeure, (c) an amendment of
this Agreement to the extent reasonably possible, or (d) an early termination of
this Agreement. All payments accruing prior to, or during, the Events of Force
Majeure shall be made in accordance with the terms of this Agreement; however,
the foregoing notwithstanding, no Exclusive License

 

[***]     Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-29-



--------------------------------------------------------------------------------

Renewal Fee shall be paid during any period where the provisions of this Article
15 have been invoked by SGI and continue in force.

 

ARTICLE 16

 

ASSIGNMENT

 

This Agreement may not be assigned or otherwise transferred, nor, except as
expressly provided hereunder, may any right or obligation hereunder be assigned
or transferred to any Third Party by either Party without the consent of the
other Party, such consent not to be unreasonably withheld, conditioned or
delayed; provided, however, that either Party may, without such consent but with
notification, assign this Agreement and its rights and obligations hereunder to
any of its Affiliates or in connection with the transfer or sale of all or
substantially all of its business, or in the event of its merger or
consolidation of such Party. Any permitted assignee shall assume all rights and
obligations of its assignor under this Agreement; provided, however, that [***].
Any attempted assignment of this Agreement not in accordance with this Article
16 shall be void and of no effect.

 

ARTICLE 17

 

SEVERABILITY

 

Each Party hereby agrees that it does not intend to violate any public policy,
statutory or common laws, rules, regulations, treaty or decision of any
government agency or executive body thereof of any country or community or
association of countries. Should one or more provisions of this Agreement be or
become invalid, the Parties hereto shall substitute, by mutual consent, valid
provisions for such invalid provisions, in their economic effect, are
sufficiently similar to the invalid provisions that it can be reasonably assumed
that the Parties would have entered into this Agreement based on such valid
provisions. In case such alternative provisions cannot be agreed upon, the
invalidity of one or several provisions of this Agreement shall not affect the
validity of this Agreement as a whole, unless the invalid provisions are of such
essential importance to this Agreement that it is to be reasonably assumed that
the Parties would not have entered into this Agreement without the invalid
provisions.

 

ARTICLE 18

 

INSURANCE

 

During the Term and thereafter for the period of time required below, each Party
shall maintain an ongoing basis comprehensive general liability insurance in the
minimum amount of [***] for bodily injury and property damage liability; and
commencing not later than [***], Licensee shall obtain and maintain on an
ongoing basis products liability insurance (including contractual liability
coverage on Licensee’s indemnification obligations under this Agreement) in the
amount of at least [***] for bodily injury and property damage liability;
provided, however, to the extent that Licensee has not [***], Licensee shall
maintain product liability insurance in the amount of [***]. All of such
insurance coverage shall be maintained with an insurance company or companies
having an A.M. Best rating of “A-” or better and an aggregate deductible not to
exceed [***]. Not later than the Effective Date, and not later than [***] prior
to the first use in humans of the first Licensed Product, Licensee shall provide
to SGI a certificate(s) evidencing

 

[***]     Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-30-



--------------------------------------------------------------------------------

all required coverage hereunder. Thereafter, Licensee shall maintain such
insurance coverage without interruption during the Term and for a period of at
least [***] thereafter, and shall provide certificates evidencing such insurance
coverage without interruption on an annual basis during the period of time for
which such coverage must be maintained. Licensee’s insurance shall name SGI and
(to the extent that Licensee has [***] as additional insureds on the products
liability insurance required hereunder and shall state that SGI shall be
provided at least [***] prior written notice of any cancellation or material
change in the insurance policy.

 

ARTICLE 19

 

MISCELLANEOUS

 

19.1 Notices. Any consent, notice or report required or permitted to be given or
made under this Agreement by one of the Parties hereto to the other shall be in
writing, delivered personally or by facsimile (and promptly confirmed by
personal delivery, first class air mail or courier), first class air mail or
courier, postage prepaid (where applicable), addressed to such other Party at
its address indicated below, or to such other address as the addressee shall
have last furnished in writing to the address or in accordance with this Section
19.1 and (except as otherwise provided in this Agreement) shall be effective
upon receipt by the addressee.

 

If to SGI:

Seattle Genetics, Inc.

21823 30th Drive S.E.

Bothell, WA 98021

Attention: General Counsel

Telephone: (425) 527-4000

Facsimile: (425) 527-4109

 

If to Licensee:

PSMA Development Company LLC

777 Old Saw Mill River Road

Tarrytown, NY 10591

Attention: President

Telephone: (914) 789-2800

Facsimile: (914) 789-2817

 

With a copy to:

Cytogen Corporation

650 College Road East

Suite 650

Princeton, NJ 09540

Attention: General Counsel

Telephone: (609) 750-8200

Facsimile: (609) 452-2476

 

and

 

[***]     Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-31-



--------------------------------------------------------------------------------

Progenics Pharmaceuticals, Inc.

777 Old Saw Mill River Road

Tarrytown, NY 10591

Attention: General Counsel

Telephone: (914) 789-2800

Facsimile: (914) 789-2817

 

19.2 Applicable Law. The Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to the
conflict of law principles thereof that may dictate application of the laws of
any other state.

 

19.3 Dispute Resolution. The Parties agree that if any dispute or disagreement
arises between Licensee on the one hand and SGI on the other in respect of this
Agreement, they shall follow the following procedure in an attempt to resolve
the dispute or disagreement.

 

19.3.1 The Party claiming that such a dispute exists shall give notice in
writing (“Notice of Dispute”) to the other Party of the nature of the dispute;

 

19.3.2 Within [***] of receipt of a Notice of Dispute, a nominee or nominees of
Licensee and a nominee or nominees of SGI shall meet in person and exchange
written summaries reflecting, in reasonable detail, the nature and extent of the
dispute, and at this meeting they shall use their reasonable endeavors to
resolve the dispute;

 

19.3.3 If, within a further period of [***], the dispute has not been resolved,
the President of SGI and the President of Licensee, or their designees, shall
meet at a mutually agreed upon time and location for the purpose of resolving
such dispute;

 

19.3.4 If, within a further period of [***], the dispute has not been resolved
or if, for any reason, the required meeting has not been held, then the same
shall be submitted by the Parties for resolution by an arbitral body in
Wilmington, Delaware in accordance with the then-current commercial arbitration
rules of the American Arbitration Association (“AAA”) except as otherwise
provided herein. The Parties shall choose, by mutual agreement, [***] of receipt
of notice of the intent to arbitrate. If no [***] is appointed within the times
herein provided or any extension of time that is mutually agreed upon, the AAA
shall make such appointment within [***] of such failure. The judgment rendered
by the [***] shall include costs of arbitration, reasonable attorneys’ fees and
reasonable costs for expert and other witnesses. Nothing in this Agreement shall
be deemed as preventing either Party from seeking injunctive relief (or any
other equitable or provisional remedy). If the issues in dispute involve
scientific, technical or commercial matters, any arbitrator chosen hereunder
shall have educational training and/or industry experience sufficient to
demonstrate a reasonable level of relevant scientific, medical and industry
knowledge.

 

19.3.5 In the event of a dispute regarding any payments owing under this
Agreement, all undisputed amounts shall be paid promptly when due and the
balance, if any, promptly after resolution of the dispute.

 

[***]     Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-32-



--------------------------------------------------------------------------------

19.3.6 Notwithstanding the foregoing, any disputes relating to inventorship or
the validity, enforceability or scope of any patent or trademark rights shall be
submitted for resolution by a court of competent jurisdiction.

 

19.4 Entire Agreement. This Agreement contains the entire understanding of the
Parties with respect to the specific subject matter hereof. All express or
implied agreements and understandings, either oral or written, heretofore made
are expressly superseded by this Agreement, including, without limitation, the
terms of the Research Collaboration Agreement. In the event of conflict of terms
included herein with terms of the Research Collaboration Agreement, the terms of
this Agreement will dominate. This Agreement may be amended, or any term hereof
modified, only by a written instrument duly executed by both Parties hereto.

 

19.5 Independent Contractors. SGI and Licensee each acknowledge that they shall
be independent contractors and that the relationship between the two Parties
shall not constitute a partnership, joint venture, agency or any type of
fiduciary relationship. Neither SGI nor Licensee shall have the authority to
make any statements, representations or commitments of any kind, or to take any
action, which shall be binding on the other Party, without the prior consent of
the other Party to do so.

 

19.6 Affiliates. Each Party shall cause its respective Affiliates to comply
fully with the provisions of this Agreement to the extent such provisions
specifically relate to, or are intended to specifically relate to, such
Affiliates, as though such Affiliates were expressly named as joint obligors
hereunder.

 

19.7 Waiver. The waiver by either Party hereto of any right hereunder or the
failure to perform or of a breach by the other Party shall not be deemed a
waiver of any other right hereunder or of any other breach or failure by said
other Party whether of a similar nature or otherwise.

 

19.8 Counterparts. This Agreement may be executed in two counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

19.9 Headings. Headings in this Agreement are included herein for ease of
reference only and shall have no legal effect.

 

[***]     Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-33-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

 

SEATTLE GENETICS, INC.

By:

  /s/ Clay B. Siegall

Name:

  Clay B. Siegall

Title:

  President and CEO PSMA DEVELOPMENT COMPANY LLC

By:

  /s/ Michael D. Becker

Name:

  Michael D. Becker

Title:

  Vice President of PSMA LLC

 

[***]     Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-34-



--------------------------------------------------------------------------------

SCHEDULE A

 

RESEARCH PLAN

 

Assistance will be provided in the form of technical summaries and
teleconferences as needed. Requested data, reports, methods and materials will
be provided on an as available basis and as information is updated. On-site
meetings and technical transfer will be provided as needed to advance
development efforts. SGI will provide a primary point of contact for development
support.

 

ARTICLE 1 - RESEARCH SUPPORT

 

SGI will provide the following research support:

 

[***]

 

ARTICLE 2 - PRECLINICAL DEVELOPMENT SUPPORT

 

SGI will provide the following preclinical support:

 

[***]

 

[***]     Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

SCHEDULE B

 

SGI PATENTS*

 

Existing SGI Technology

 

[***]

 

[***]     Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

SCHEDULE C

 

SGI IN-LICENSES

 

[***]

 

[***]     Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.